Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-4, 6-11, 13-17, 19-24, 26-30 are currently pending.
Response to Amendment
The amendment filed on 07/14/2022 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 02/15/2022
The examiner modified the rejection below to address claimed amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al (PG Pub 20150243444) and in view of Lochun (PG pub 20140182650)
Regarding claim 1, Irwin et al teaches the PV device comprising an electrode 3715, 3710, 3720 and active layer 3701, 3705 where electrode 3710 is considered the second electrode, 3715 is considered to be the first electrode [fig 6].
Irwin  et al teaches the claimed limitation, but Irwin et al does not teach the second electrode and the first or second electrode is disposed between the reactive non-stoichiometric oxide layer and the interfacial layer.

 Irwin et al teaches a PV device comprising and active layer 3950 comprising:
An active layer 3906 disposing at least partially between the first and second electrode, the active layer comprising a photoactive material [fig 7 para 77].
An interfacial layer 3903 [fig 7 para 77].
A reactive non-stoichiometric oxide layer 3905 where the oxide layer being made of V2O3 [para 36 38].
Irwin et al teaches the PV device comprising an electrode 3715, 3710, 3720 and active layer 3701, 3705 where electrode 3710 is considered the second electrode, 3715 is considered to be the first electrode [fig 6].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the active layer 3701 and 3505 by active layer 3950 of Irwin since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007). 
Modified Irwin et al teaches the claimed limitation as set forth above, but modified Irwin et al does not teach the first and second substrate.
Irwin et al teaches the first and second substrate [fig 7].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the first and second substrate of Irwin et al on the top and bottom of the PV device of modified Irwin et al for additional support.
Irwin et al teaches the claimed limitation, but Irwin et al does not teach the encapsulant layer.
Lochun teaches PV module comprising top and bottom encapsulant layer 120 and 140 on the front and back of the PV cells [para 22 24] where the top and bottom encapsulant layer is made of the same material which is epoxy [para 22 24] and the top and bottom encapsulant layr being between the substrates 110 and 150 and the solar cell 21 which including top and bottom electrode [fig 2B para 20]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the top and bottom encapsulant layer of Lochun  to be between the first substrate (top substrate)  and first electrode 3715 of modified Irwin respectively for additional encapsulated.
As for combination, a reactive non-stoichiometric oxide layer 3905 disposed at least partially between and in contact with one of the second electrodes 3710 and an encapsulant layer , wherein the reactive non-stoichiometric oxide layer comprises V2O3, and the second electrode is disposed between the reactive non-stoichiometric oxide layer 3905 and the interfacial layer 3903.
Since modified Irwin et al teaches the encapsulant layer being made of PMMA and claim 12 recites the material of the encapsulant layer being made of PMMA, it is considered that he encapsulant layer has a permeability equal to or less than 200 g/m2 per day when measured at 85 degrees Celsius. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Regarding claim 2-3, modified Irwin et al teaches the first and second reactive non-stoichiometric oxide layers further comprising SiO [para 33].
Regarding claim 6, Irwin et al teaches the first and second reactive non-stoichiometric oxide layers further comprising SiO [para 33].

Regarding claim 7, Irwin et al teaches the photoactive material being made of perovskite [abstract, Irwin et al].
Regarding claim 8,  Irwin et al teaches the interfacial layer comprising ZnO [para 49, Irwin et al].
Regarding claim 10, modified Irwin et al teaches the encapsulant layer having thickness from 0.1 to 5mm [para 30, Fischer et al] which is within the claimed range.

Regarding claim 11, Irwin et al teaches the IFL being made of oxide of Fe [claim 13].
Also, Irwin et al teaches FexOy which would be FeO or Fe2O3 or Fe3O4. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to choose Fe3O4 as the material of non-stoichiometry layer since FexOy includes Fe3O4 as claimed and the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, "[w]hen there is a design need or market pressure to solve a problem and there a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obvious determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified, predictable solution, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S......82 USPQ2d 1385, 1395- 97 (2007) (see MPEP § 2143, E.).
Regarding claim 12, modified Irwin et al teaches the non-stoichiometric oxide layer being made of SiO, and the encapsulant layer being made of PMMA as set forth above.


Claims 9, 14-16, 18- 24 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al (PG Pub 20150243444) and Lochun (PG pub 20140182650), and further in view of Irwin et al (PG pub 20090044855), hereinafter as Irwin I.
Regarding claim 9, Irwin et al teaches the claimed limitation as set forth above, but  Irwin et al does not teach the thickness of the non-stoichiometric oxide layer as claimed.
Irwin I teaches the PV device comprising IFL layer being made of NiO which has thickness of 5-80nm [para 11].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of IFL2 and 5 Irwin et al to be from 20 to 80 nm as taught by Irwin I since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  



Regarding claim 14, 18, 22, 25 Irwin et al teaches the PV device comprising an electrode 3715, 3710, 3720 and active layer 3701, 3705 where electrode 3710 is considered the second electrode, 3715 is considered to be the first electrode [fig 6].
Irwin  et al teaches the claimed limitation, but Irwin et al does not teach the second electrode and the first or second electrode is disposed between the reactive non-stoichiometric oxide layer and the interfacial layer.

 Irwin et al teaches a PV device comprising and active layer 3950 comprising:
An active layer 3906 disposing at least partially between the first and second electrode, the active layer comprising a photoactive material [fig 7 para 77].
An interfacial layer 3903 [fig 7 para 77].
A reactive non-stoichiometric oxide layer 3905 where the oxide layer being made of V2O3 [para 36 38].
Irwin et al teaches the PV device comprising an electrode 3715, 3710, 3720 and active layer 3701, 3705 where electrode 3710 is considered the second electrode, 3715 is considered to be the first electrode [fig 6].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the active layer 3701 and 3505 by active layer 3950 of Irwin since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007). 
Modified Irwin et al teaches the claimed limitation as set forth above, but modified Irwin et al does not teach the first and second substrate.
Irwin et al teaches the first and second substrate [fig 7].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the first and second substrate of Irwin et al on the top and bottom of the PV device of modified Irwin et al for additional support.
Irwin et al teaches the claimed limitation, but Irwin et al does not teach the encapsulant layer.
Lochun teaches PV module comprising top and bottom encapsulant layer 120 and 140 on the front and back of the PV cells [para 22 24] where the top and bottom encapsulant layer is made of the same material which is epoxy [para 22 24] and the top and bottom encapsulant layr being between the substrates 110 and 150 and the solar cell 21 which including top and bottom electrode [fig 2B para 20]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the top and bottom encapsulant layer of Lochun  to be between the first substrate (top substrate)  and first electrode 3715 of modified Irwin respectively for additional encapsulated.
As for combination, a reactive non-stoichiometric oxide layer 3905 disposed at least partially between and in contact with one of the second electrodes 3710 and an encapsulant layer, wherein the reactive non-stoichiometric oxide layer comprises V2O3, and the second electrode is disposed between the reactive non-stoichiometric oxide layer 3905 and the interfacial layer 3903.
Irwin et al teaches the claimed limitation as set forth above, but  Irwin et al does not teach the thickness of the non-stoichiometric oxide layer as claimed.
Irwin I teaches the PV device comprising IFL layer being made of NiO which has thickness of 5-80nm [para 11].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of IFL2 and 5 Irwin et al to be from 20 to 80 nm as taught by Irwin I since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Since modified Irwin et al teaches the encapsulant layer being made of PMMA and claim 25 recites the material of the encapsulant layer being made of PMMA, it is considered that he encapsulant layer has a permeability equal to or less than 200 g/m2 per day when measured at 85 degrees Celsius. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Regarding claim 15-16, modified Irwin et al teaches the first and second reactive non-stoichiometric oxide layers further comprising SiO [para 33].
Regarding claim 19,  modified Irwin et al teaches the first and second reactive non-stoichiometric oxide layers further comprising SiO [para 33].

Regarding claim 20,  modified Irwin et al teaches the device would be field effect transistor [para 84, Irwin et al] where field effect transistor comprise active layer for transistor device; thus, the field effect transistor device comprise transistors active layer (as evidence provided by para 46 Hosono et al [PG Pub 20050039670]).


Regarding claim  21,  modified Irwin et al teaches the interfacial layer comprising ZnO [para 49, Irwin et al].
Regarding claim 23, modified Irwin et al teaches the encapsulant layer having thickness from 0.1 to 5mm [para 30, Fischer et al] which is within the claimed range.

Regarding claim 24,  modfified Irwin et al teaches the IFL being made of oxide of Fe [claim 13].
Also, Irwin et al teaches FexOy which would be FeO or Fe2O3 or Fe3O4. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to choose Fe3O4 as the material of non-stoichiometry layer since FexOy includes Fe3O4 as claimed and the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, "[w]hen there is a design need or market pressure to solve a problem and there a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obvious determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified, predictable solution, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S......82 USPQ2d 1385, 1395- 97 (2007) (see MPEP § 2143, E.).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al (PG Pub 20150243444),  and Fischet et al (PG Pub 20070012353)and further in view of Nakazawa (PG Pub 20130276878).

Regarding claim 13, modified Irwin et al teaches the non-stoichiometric oxide layer being made of SiO, and  the encapsulant layer being made of PMMA as set forth above, but modified Irwin does not teach first and second electrode being made of ITO.
Nakazawa teaches solar cell comprising first and second electrode being made of ITO.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of first and second electrode of modified Irwin et al to be made of ITO as taught by Neumann et al since selection of a known material based on its suitability for its intended use supports prima facie obviousness determination (MPEP2144.07).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al (PG Pub 20150243444) and Fischet et al (PG Pub 20070012353) and Irwin et al (PG pub 20090044855), and further in view of and Nakazawa (PG Pub 20130276878).

Regarding claim 26, modified Irwin et al teaches the non-stoichiometric oxide layer being made of SiO, the encapsulant layer being made of PMMA and the electrode 2622 being made of ITO [para 23], but modified Irwin does not teach second electrode being made of ITO.
Nakazawa teaches solar cell comprising first and second electrode being made of ITO.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of second electrode of modified Irwin et al to be made of ITO as taught by Neumann et al since selection of a known material based on its suitability for its intended use supports prima facie obviousness determination (MPEP2144.07).
Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al (PG Pub 20150243444)  and further in view of  Lochun (PG pub 20140182650) and Thompson et al (PG Pub 20090044864), hereinafter by Irwin and Thompson.

Regarding claim 27, Irwin et al teaches the PV device comprising an electrode 3715, 3710, 3720 and active layer 3701, 3705 where electrode 3710 is considered the second electrode, 3715 is considered to be the first electrode [fig 6].
Irwin  et al teaches the claimed limitation, but Irwin et al does not teach the second electrode and the first or second electrode is disposed between the reactive non-stoichiometric oxide layer and the interfacial layer.

 Irwin et al teaches a PV device comprising and active layer 3950 comprising:
An active layer 3906 disposing at least partially between the first and second electrode, the active layer comprising a photoactive material [fig 7 para 77].
An interfacial layer 3903 [fig 7 para 77].
A reactive non-stoichiometric oxide layer 3905 where the oxide layer being made of V2O3 [para 36 38].
Irwin et al teaches the PV device comprising an electrode 3715, 3710, 3720 and active layer 3701, 3705 where electrode 3710 is considered the second electrode, 3715 is considered to be the first electrode [fig 6].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the active layer 3701 and 3505 by active layer 3950 of Irwin since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007). 
Modified Irwin et al teaches the claimed limitation as set forth above, but modified Irwin et al does not teach the first and second substrate.
Irwin et al teaches the first and second substrate [fig 7].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the first and second substrate of Irwin et al on the top and bottom of the PV device of modified Irwin et al for additional support.
Irwin et al teaches the claimed limitation, but Irwin et al does not teach the encapsulant layer.
Lochun teaches PV module comprising top and bottom encapsulant layer 120 and 140 on the front and back of the PV cells [para 22 24] where the top and bottom encapsulant layer is made of the same material which is epoxy [para 22 24] and the top and bottom encapsulant layr being between the substrates 110 and 150 and the solar cell 21 which including top and bottom electrode [fig 2B para 20]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the top and bottom encapsulant layer of Lochun  to be between the first substrate (top substrate)  and first electrode 3715 of modified Irwin respectively for additional encapsulated.
As for combination, a reactive non-stoichiometric oxide layer 3905 disposed at least partially between and in contact with one of the second electrodes 3710 and an encapsulant layer , wherein the reactive non-stoichiometric oxide layer comprises V2O3, and the second electrode is disposed between the reactive non-stoichiometric oxide layer 3905 and the interfacial layer 3903.
Since modified Irwin et al teaches the encapsulant layer being made of PMMA and claim 12 and 25 recites the material of the encapsulant layer being made of PMMA, it is considered that he encapsulant layer has a permeability equal to or less than 200 g/m2 per day when measured at 85 degrees Celsius. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Irwin teaches the tandem solar cell with 2 active regions and one electrode in betweem as shown in fig 6, but Irwin does not teach a first and second reactive non-stoichiometric oxide layer having structure as claimed.
Thompson teaches a tandem solar cell comprising 3 active regions and two electrodes between 3 active regions and cathode and anode [fig 3A]. The two electrodes in between are considered to be the first and second electrode.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the tandem cell of Irwin to have 3 active regions and two electrodes in between as taught by Thompson for increasing efficiency and it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
As for combination, a first reactive non-stoichiometric oxide layer disposed at least partially between and in contact with the first electrode and a first encapsulant layer, wherein the first reactive non-stoichiometric oxide layer comprises V2O3, and the first electrode is disposed between the first reactive non-stoichiometric oxide layer and the interfacial layer; and a second reactive non-stoichiometric oxide layer disposed at least partially between and in contact with the second electrode and a second encapsulant layer, wherein the second reactive non-stoichiometric oxide layer comprises V2O3, and second electrode is disposed between the second reactive non-stoichiometric oxide layer and the interfacial layer.

Regarding claim 28,30, modified Irwin et al teaches the first and second reactive non-stoichiometric oxide layers further comprising SiO [para 33].
Regarding claim 29, modified Irwin et al teaches the first and second reactive non-stoichiometric oxide layer further comprising WO3[para 38].
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. The applicant argues in substance:
Lochun teach the top and bottom encapsulant being disposed outside the solar cell 21.
The examiner respectfully disagrees. Lochun teaches the top and bottom encapsulant being disposed between the substrate 110 and 150. Also, Lochun teaches the top and bottom encapsulant being disposed between the substrate 110 and electrode 374 as well as between substrate 150 and electrode 310.
nowhere does Irwin disclose 3701 and 3705 are active layers
The examiner respectfully disagrees. para 9 of Irwin et al teaches fig 6 show the component of PV cell. Fig 6 shows a tandem cell comprising the electrodes of 3715, 3710, 3720 and active layers 3701, 3705 are therebetween. 
Irwin fails to disclose “a reactive non-stoichiometric oxide layer disposed at least partially between and in contact with the first or second electrodes and the encapsulant layer” wherein the “encapsulant layer disposed at least partially between the first substrate and the first electrode or between the second substrate and the second electrode” as recited, in part, in amended claim 1.
The examiner respectfully disagrees. Modified Irwin teaches the claimed amendment as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726